Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Edward Sills appeals a district court order denying his “Motion Petition the Court to Alter or Amend Judgment Fed.R.Civ.P. Rule 59(e).” We have reviewed the record and the district court’s order and affirm for the reasons stated by the district court. See United States v. Sills, No. 2:03-cr-00148-JBF-5 (E.D.Va. Feb. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.